USCA11 Case: 20-14784       Date Filed: 02/02/2022   Page: 1 of 10




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14784
                    Non-Argument Calendar
                    ____________________

ALICIA CUMMINGS,
                                               Plaintiff-Appellant,
versus
LAYNE MITCHELL,
LEWIS GOLDEN,
AU MEDICAL CENTER, INC.,
and its predecessors and successors,


                                           Defendants-Appellees.
USCA11 Case: 20-14784         Date Filed: 02/02/2022      Page: 2 of 10




2                       Opinion of the Court                   20-14784

                      ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:18-cv-00161-JRH-BKE
                    ____________________

Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Plaintiff-Appellant Alicia Cummings appeals the district
court’s dismissal of her second amended complaint (SAC) on the
basis that it was a shotgun pleading. After careful review, we af-
firm.
                                I.
       Starting in 2007, Cummings, an African American female,
worked as a radiographer for Augusta University Medical Center,
Inc. (AUMC). Relevant to this appeal, Lewis Golden and Layne
Mitchell, Caucasian males, served in supervisory roles over Cum-
mings. Throughout her employment with AUMC, Cummings ap-
plied for a variety of promotions to full-time positions but was not
selected. 1 Ultimately, in September 2017, Cummings voluntarily
resigned from AUMC.


1 Because the district court dismissed Cummings’s SAC as an impermissible
shotgun pleading, the underlying facts of Cummings’s job applications and
non-selection are not relevant to this appeal and thus not discussed.
USCA11 Case: 20-14784        Date Filed: 02/02/2022     Page: 3 of 10




20-14784               Opinion of the Court                         3

       In September 2018, Cummings sued AUMC, Golden, and
Mitchell (collectively, Defendants) for race discrimination, retalia-
tion, hostile work environment, and constructive discharge in vio-
lation of Title VII and 42 U.S.C. § 1981. After Defendants moved
to dismiss, Cummings filed a first amended complaint (FAC) alleg-
ing race discrimination, retaliation, hostile work environment, and
constructive discharge.
        Defendants jointly moved to dismiss Cummings’s FAC for
failure to state a claim as to the hostile work environment and con-
structive discharge claims. They also sought a more definite state-
ment and for Cummings to amend her complaint because it was
still an impermissible shotgun pleading.
       The district court found that Cummings’s FAC was an im-
permissible shotgun pleading. Specifically, the district court ex-
plained that Cummings’s FAC committed the four “sin[s]” identi-
fied in Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d
1313 (11th Cir. 2015). Specifically, the FAC (1) incorporated all pre-
ceding counts; (2) contained numerous facts not obviously con-
nected with any particular cause of action (and provided an exam-
ple to illustrate this point); (3) combined four claims against De-
fendants under one count; and (4) possibly failed to connect specific
acts and facts to each defendant. The district court granted in part
Defendants’ motion for a more definitive statement and gave
USCA11 Case: 20-14784          Date Filed: 02/02/2022       Page: 4 of 10




4                        Opinion of the Court                    20-14784

Cummings fourteen days to file an amended complaint.2 The dis-
trict court noted that Cummings’s next complaint would be dis-
missed if it contained the same errors.
       In April 2020, Cummings filed her SAC. First, Cummings
alleged a Title VII claim against AUMC based on race discrimina-
tion and retaliation. Second, Cummings alleged claims of hostile
work environment and constructive discharge against AUMC un-
der Title VII and 42 U.S.C. §§ 1981, 1983. Last, Cummings alleged
that Golden and Mitchell conspired with AUMC for constructive
discharge under Title VII and 42 U.S.C. §§ 1981, 1983. Again, De-
fendants jointly moved to dismiss Cummings’s SAC “for failure to
conform to Federal Rules of Civil Procedure 8 and 10 consistent
with the [district court’s prior] Order” and for failure to state a
claim as to the hostile work environment and constructive dis-
charge claims.
       The district court granted Defendants’ motion to dismiss.
Specifically, the district court stated that Cummings failed to com-
ply with the court’s prior order, which analyzed Cummings’s FAC
and explained why it was a shotgun pleading. The district court
found that Cummings’s SAC continued to commit the four sins of
shotgun pleading. In the SAC, Counts II, III, and IV all referenced
or explicitly incorporated all “prior and subsequent counts.” The
SAC included extraneous material that was immaterial, vague, and


2The district court denied as moot Defendants’ motion to dismiss because it
gave Cummings another chance to amend her complaint.
USCA11 Case: 20-14784           Date Filed: 02/02/2022        Page: 5 of 10




20-14784                  Opinion of the Court                              5

conclusory and combined four claims under one count making it
difficult to decipher which facts apply to which alleged violation.
The SAC also “does not specify which Defendant is responsible for
which acts.” The district court stated that because it was dismissing
Cummings’s SAC as a shotgun pleading, it was unnecessary to an-
alyze Defendants’ argument that Cummings failed to state a claim.
       Thus, the district court dismissed with prejudice the SAC
and closed the case. Cummings timely appealed.
                                   II.
        Cummings argues that the district court erred for three rea-
sons. 3 First, Cummings argues that we should review the district
court’s review of her SAC de novo because the district court did
not carefully review her substantive claims. Next, Cummings ar-
gues that the “no incorporation” rule applied by the district court
contradicts the Federal Rules of Civil Procedure and the Rules En-
abling Act. Last, Cummings argues that the district court should
have allowed her to replead at least one of her claims. We will
address each argument in turn.
      First, Cummings contends that the district court erred in dis-
missing her SAC as a shotgun pleading and not conducting a careful




3 Although Cummings structured her arguments differently, we address the
standard of review first because it governs how we review the district court’s
decision.
USCA11 Case: 20-14784        Date Filed: 02/02/2022     Page: 6 of 10




6                      Opinion of the Court                 20-14784

review of whether the facts support a substantive claim. She asks
that we review de novo the district court’s decision.
        However, we decline to do so. Previously, this court found
that district courts have inherent authority to control its docket
and, in some circumstances, dismiss pleadings that fail to conform
with the Federal Rules of Civil Procedure. Weiland, 792 F.3d at
1320. We then discussed that when a district court dismisses for
failure to comply with the Federal Rules of Civil Procedure, such
as Rule 8(a)(2) and 10(b), we review those dismissals for an abuse
of discretion. Id.; see also Betty K Agencies, Ltd. B. M/V/
MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). Thus, we review
the district court’s dismissal of Cummings’s SAC on the ground
that it is a shotgun pleading for an abuse of discretion.
       As for Cummings’s argument that the district court should
have done a more careful review of her complaint, she relies on the
Supreme Court’s decision in Johnson v. City of Shelby, 574 U.S. 10
(2014) (per curiam). In Johnson, the Supreme Court held that Fed-
eral Rule of Civil Procedure 8(a)(2) requires only a “short and plain
statement of the claim showing that the pleader is entitled to relief”
and does not “countenance dismissal of a complaint for imperfect
statement of the legal theory supporting the claim.” 574 U.S. at 11.
There, the plaintiffs alleged Fourteenth Amendment violations,
and the district court dismissed their case because they failed to in-
voke 42 U.S.C. § 1983, which was the appropriate cause of action
in their case. Id. at 10. The Supreme Court summarily reversed
and held that the plaintiffs’ failure to invoke § 1983 did not merit
USCA11 Case: 20-14784        Date Filed: 02/02/2022      Page: 7 of 10




20-14784                Opinion of the Court                         7

dismissal, especially because they had “stated simply, concisely,
and directly events that, they alleged, entitled them to damages
from the city.” Id. at 11–12.
        Cummings’s reliance on Johnson is misplaced. The district
court did not dismiss Cummings’s SAC simply because it did not
allege a legal theory. In fact, the district court did not dispute that
Cummings sued Defendants for employment discrimination and
specified in both its orders that those were the causes of actions
Cummings was proceeding under. Instead, the district court fo-
cused on the deficiencies in Cummings’s SAC where she (1) incor-
porated all preceding and some subsequent counts; (2) included ex-
traneous material that was immaterial, vague, and conclusory; (3)
combined four claims under one count making it difficult to deci-
pher which facts apply to which alleged violation; and (4) possibly
failed to connect acts to each defendant. Accordingly, the district
court did not err in finding Cummings’s SAC as a shotgun pleading
and not reviewing the substantive claims.
        Next, Cummings argues that the district court erred in ap-
plying the “no incorporation” rule because the rule is contrary to
the Federal Rule of Civil Procedure 10(c) and therefore violates the
Rules Enabling Act. Cummings argues that incorporation is an ef-
ficient method for pleading that prevents plaintiffs from having to
replead numerous facts.
       Although this court has not announced a “no incorporation”
rule as Cummings suggests, we have “condemned the incorpora-
tion of preceding paragraphs where a complaint ‘contains several
USCA11 Case: 20-14784          Date Filed: 02/02/2022      Page: 8 of 10




8                        Opinion of the Court                   20-14784

counts, each one incorporating by reference the allegations of its
predecessors . . . , leading to a situation where most of the counts
(i.e., all but the first) contain irrelevant factual allegations and legal
conclusions.’” Weiland, 792 F.3d at 1324. This limit on incorpora-
tion is consistent with the Federal Rules of Civil Procedure and the
Rules Enabling Act.
       Federal Rule of Civil Procedure 10(c) generally allows for in-
corporation to reduce the repleading of relevant facts. However,
Rule 8(a)(2) requires plaintiffs to provide a “short and plain state-
ment of the claim showing that the pleader is entitled to relief.”
When plaintiffs indiscriminately incorporate assertions from one
count to another, they run afoul of Rule 8(a)(2) by “materially in-
crease[ing] the burden of understanding the factual allegations un-
derlying each count.” Weiland, 792 F.3d at 1324. There is simply
no support for the proposition that the well-established rules pro-
hibiting shotgun pleadings conflict with Rule 10(c).
        Neither do the rules governing shotgun pleadings violate the
Rules Enabling Act. In relevant part, the Rules Enabling Act pro-
vides that rules of practice and procedure “shall not abridge, en-
large or modify any substantive right.” 28 U.S.C. § 2072(b). To be
sure, “[e]ach of [the Federal Rules of Civil Procedure] ha[s] some
practical effect on the parties’ rights, but each undeniably regu-
late[s] only the process for enforcing those rights; none altered the
rights themselves, the available remedies, or the rules of decision
by which the court adjudicated either.” Shady Grove Orthopedic
Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 407–08 (2010). In
USCA11 Case: 20-14784           Date Filed: 02/02/2022        Page: 9 of 10




20-14784                  Opinion of the Court                              9

short, Cummings has not pointed to any substantive right that the
district court violated by requiring her to confirm to this court’s
shotgun pleading requirements. Thus, the district court’s finding
that Cummings’s SAC was a shotgun pleading4 that improperly in-
corporated all the facts from previous counts into each successive
count is not contrary to the Federal Rules of Civil Procedure and
the Rules Enabling Act.
        Last, Cummings argues that the district court should have
allowed her to replead at least Count One of the SAC before dis-
missing her case with prejudice. When a plaintiff files a shotgun
pleading, the district court must give her one chance to replead be-
fore dismissing her case with prejudice on shotgun pleading
grounds. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295–96
(11th Cir. 2018). The district court should explain how the plead-
ing violated the shotgun rule so that the plaintiff can remedy her
next pleading. Id. Here, Cummings received fair notice of the spe-
cific defects in her FAC, and the district court provided her with a
meaningful chance to fix it. Because she failed to correct those de-
fects, the district court did not abuse its discretion by dismissing her




4Cummings has abandoned her challenge to the district court’s dismissal with
prejudice of her SAC on the basis that it was a shotgun pleading because she
raises that challenge only in her reply brief. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (per curiam) (noting that “we do not address argu-
ments raised for the first time” in a litigant’s reply brief).
USCA11 Case: 20-14784    Date Filed: 02/02/2022   Page: 10 of 10




10                   Opinion of the Court             20-14784

SAC with prejudice on shotgun pleading grounds. Jackson v. Bank
of Am., N.A., 898 F.3d 1348, 1358–59 (11th Cir. 2018).
      AFFIRMED.